F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                      August 15, 2006
                    UNITED STATES CO URT O F APPEALS
                                                                    Elisabeth A. Shumaker
                                  TENTH CIRCUIT                         Clerk of Court



 H U BERT LIN N ,

       Petitioner - A ppellant,
                                                        No. 06-6164
 v.
                                                  (D.C. No. 05-CV -1514-T)
                                                        (W .D. Okla.)
 KIOW A COUN TY DISTRICT
 C OU RT; STA TE O F O K LA H OMA,

       Respondents - Appellees.



                       OR DER DENYING CERTIFICATE
                            OF APPEALABILITY


Before KELLY, M cKA Y, and LUCERO, Circuit Judges.


      Hubert Linn, a state prisoner proceeding pro se, requests a certificate of

appealability (“COA”) to appeal the district court’s denial of his 28 U.S.C. § 2254

habeas petition. For substantially the same reasons set forth by the district court,

we D EN Y a COA and DISM ISS.

      In April 1996, Linn was convicted in Oklahoma state court of two counts of

Lewd M olestation, After Former Conviction of a Felony, and was sentenced to

two consecutive terms of 500 years’ imprisonment. His conviction was affirmed

by the Oklahoma Court of Criminal Appeals (“OCCA”) on July 11, 1997, and
when Linn failed to seek certiorari review of the OCCA’s decision, his conviction

became final on October 9, 1997.

      On October 26, 2004, over 7 years after his conviction was finalized, Linn

filed a petition for post-conviction relief in state court. His petition was denied

and the OCCA affirmed that decision. Linn then filed a habeas petition in federal

court on December 28, 2005. After being provided with an opportunity to show

cause as to why his petition was untimely, the district court ruled that his petition

was time-barred. A subsequent application for a COA was denied. Having failed

to secure a COA from that court, Linn now seeks a COA from us. 1

      The statute of limitations for applications for a writ of habeas corpus is set

forth in 28 U .S.C. § 2244(d). It states:

             (1) A 1-year period of limitation shall apply to an application
      for a writ of habeas corpus by a person in custody pursuant to the
      judgment of a State court. The limitation period shall run from the
      latest of –

      1
         Linn’s petition was filed after April 24, 1996, the effective date of the
Antiterrorism and Effective D eath Penalty Act (“AEDPA”); as a result, AEDPA’s
provisions apply to this case. See Rogers v. Gibson, 173 F.3d 1278, 1282 n.1
(10th Cir. 1999) (citing Lindh v. M urphy, 521 U.S. 320 (1997)). AED PA
conditions a petitioner's right to appeal a denial of habeas relief under
§ 2254 upon a grant of a CO A. 28 U.S.C. § 2253(c)(2). A COA may be issued
“only if the applicant has made a substantial showing of the denial of a
constitutional right.” § 2253(c)(2). This requires Linn to show “that reasonable
jurists could debate w hether (or, for that matter, agree that) the petition should
have been resolved in a different manner or that the issues presented w ere
adequate to deserve encouragement to proceed further.” Slack v. M cDaniel, 529
U.S. 473, 484 (2000) (quotations omitted). Because the district court denied Linn
a COA, he may not appeal the district court’s decision absent a grant of COA by
this court.

                                            -2-
                   (A) the date on which the judgment became final by the
       conclusion of direct review or the expiration of the time for seeking
       such review ;
                   (B) the date on which the impediment to filing an
       application created by State action in violation of the Constitution or
       laws of the United States is removed, if the applicant was prevented
       from filing by such State action;
                   (C) the date on which the constitutional right asserted was
       initially recognized by the Supreme Court, if the right has been
       newly recognized by the Supreme Court and made retroactively
       applicable to cases on collateral review; or
                   (D) the date on which the factual predicate of the claim or
       claims presented could have been discovered through the exercise of
       due diligence.
               (2) The time during which a properly filed application for
       State post-conviction or other collateral review with respect to the
       pertinent judgment or claim is pending shall not be counted toward
       any period of limitation under this subsection.

Linn’s conviction became final on October 9, 1997. Under the provisions of

AEDPA , Linn had until October 9, 1998, to file a timely habeas petition. See

United States v. Hurst, 322 F.3d 1256, 1261 (10th Cir. 2003). Because Linn did

not file his federal habeas petition until December 28, 2005, his petition is time-

barred. 2

       Linn argues that AEDPA’s statute of limitations does not apply because

AEDPA was enacted after his conviction. He is wrong. W e have held that

AEDPA ’s statute of limitations applies to all habeas petitions filed in federal




       2
         Although generally the statute of limitations is tolled during the period
that Linn sought relief in state court, this does not help Linn because he sought
state post-conviction relief after the statute of limitations period has already
expired. See Fisher v. Gibson, 262 F.3d 1135, 1142-43 (10th Cir. 2001).

                                         -3-
court after its enactment, and Linn’s petition, filed in December 2005, falls within

its scope. M itchell v. Gibson. 262 F.3d 1036, 1045 (10th Cir. 2001).

      Linn also contends that the statute of limitations should be equitably tolled

because his counsel, appointed on M ay 15, 1996, to handle his direct appeal in

this matter, failed to keep him informed of the status of his direct appeal for the

following seven years. Equitable tolling is available “when an inmate diligently

pursues his claims and demonstrates that the failure to timely file was caused by

extraordinary circumstances beyond his control.” M arsh v. Soares, 223 F.3d

1217, 1220 (10th Cir. 2000). As noted above, Linn did not file any action for

post-conviction relief in state court until seven years after his conviction became

final, and his only claim as to why this delay occurred is that his attorney never

responded to his letters and phone calls as he “sat and waited, but not very

patiently.” Such allegations do not satisfy his obligation to diligently pursue his

appeal.

      Accordingly, Linn’s application for a COA is DENIED and the appeal is

DISM ISSED. Linn’s motion to proceed in forma pauperis is GR ANTED .


                                        ENTERED FOR THE COURT


                                        Carlos F Lucero
                                        Circuit Judge




                                         -4-